Filed 6/24/22 P. v. Kanongataa CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C094310

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE019232)

           v.

 GRAME KALI KANONGATAA,

                    Defendant and Appellant.




         Appointed counsel for defendant Grame Kali Kanongataa filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we found the trial court failed to impose mandatory
fees. We will modify the judgment accordingly and affirm the judgment as modified.




                                                             1
                         FACTS AND HISTORY OF THE PROCEEDINGS
       In October 2019, probation officers conducted a probation search of defendant’s
home. Inside the home, officers found feces on a bed, rotten food, and butane tanks.
They also found a “butane honey oil extraction apparatus,” which contained, among other
things, butane, coffee filters, tubing, and “marijuana shake.” At the time of the search
defendant’s three-year old child was also home.
       Defendant was arrested and the People charged him with numerous criminal
offenses including manufacturing concentrated cannabis (Health & Saf. Code, § 11594)
and felony child endangerment (Pen. Code, § 273a, subd. (a)). In exchange for the
People agreeing they would move to dismiss the remaining five charges, defendant
pleaded no contest to manufacturing concentrated cannabis and felony child
endangerment. The parties also agreed defendant would serve an aggregate term of five
years in state prison.
       Following his plea, defendant waived a referral to probation and the trial court
sentenced him according to the terms of his plea agreement. The court also granted the
People’s motion to dismiss the remaining charges in the interest of justice, and terminated
defendant’s probation in an unrelated matter. The court imposed a $300 restitution fine
and stayed a $300 parole revocation fine. The court, however, found defendant lacked
the ability to pay and waived the remainder of his fines and fees, including the court
operations assessment (Pen. Code, § 1465.8) and facilities assessment (Gov. Code,
§ 70373).
       Defendant appeals with a certificate of probable cause.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d


                                              2
436.) Defendant was advised of his right to file a supplemental brief within 30 days of
the date of filing of the opening brief. More than 30 days elapsed, and we received no
communication from defendant.
       After examining the record, we conclude the trial court erred in failing to impose a
$40 mandatory court operations assessment (Pen. Code, § 1465.8) and a $30 mandatory
court facilities assessment (Gov. Code, § 70373) on each of defendant’s convictions. We
shall modify the judgment to impose the mandatory assessments. We find no arguable
error that would result in a disposition more favorable to defendant.

                                      DISPOSITION
       The judgment is modified to include a mandatory $80 court operations assessment
under Penal Code section 1465.8 and a $60 court facilities assessment under Government
Code section 70373. The judgment is affirmed as modified. The trial court is directed to
prepare an amended abstract of judgment that correctly reflects the judgment as modified
and forward a copy to the Department of Corrections and Rehabilitation.




                                                 HULL, Acting P. J.



We concur:




DUARTE, J.




RENNER, J.



                                             3